 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARON MIRON,                                      No. 2:18-CV-3267-JAM-DMC-P
12                        Plaintiff,
13           v.                                        FINDINGS AND RECCOMMENDATIONS
14    J. KRPAN, et al.,
15                        Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendants’ motion to dismiss. (ECF No. 13).

19

20                                     I. PLAINTIFF’S ALLEGATIONS

21                 Plaintiff Aron Miron is a prisoner at California Health Care Facility in Stockton,

22   CA and names the following as defendants: (1) J. Krpan; (2) K. Kaur; (3) N. Malakkla; and (4) A.

23   Adams. See ECF No.1, pgs. 1-2. Plaintiff alleges two claims for relief under the 8th Amendment,

24   as outlined below.

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                  Claim I – Request for Mattress

 2                  Plaintiff suffers from constant pain due to a spinal injury. See ECF No. 1, pg. 3.

 3   Plaintiff alleges that a prior physician, not named in the complaint, authorized the use of a “pain-

 4   reducing mattress,” but that defendant Dr. Kaur later revoked that authorization on April 10,

 5   2018. Id. At the Institutional Level Response, Kaur denied plaintiff’s request, stating that

 6   “…certain miscellaneous supplies or property, such as bedding…shall not be considered medical

 7   supplies, DME, or medically necessary accommodations and are not prescribed or ordered by

 8   health care staff.” See ECF No. 1, pg. 22. Also, Kaur stated that “[m]edical needs can and do

 9   change over time . . . . The fact that you may have been allowed certain medical appliances or

10   chronos at one prison and later denied one or more of the same chronos at a different prison . . . is

11   not evidence of inadequate medical care . . . .” Id.

12                  Plaintiff appealed the denial of the mattress to the highest level of the

13   administrative process, Headquarters’ Level Response, but was ultimately denied on July 25,

14   2018. See ECF No. 1, pg. 19. The denial stated in part, “[o]n April 3, 2018, you were seen and

15   evaluated in the Physical Medicine and Rehabilitation clinic regarding your specialty mattress,

16   where it was noted you had no skin breakdown or pressure ulcer history and you did not meet the

17   criteria for a pressure reducing support surface….” Id.

18          Plaintiff claims that these denials amount to a violation of his 8th Amendment rights and

19   that all named defendants “…bear some responsibility.” See ECF No. 1, pg. 3.

20                  Claim II – Request for Knee Surgery
21                  Plaintiff also claims to suffer from “increasingly unbearable pain” in his left knee.

22   See ECF No. 1, pg. 4. On April 18, 2017, an MRI exam was conducted on plaintiff’s knee on the

23   orders of defendant Dr. Krpan, after which, plaintiff requested medical treatment to help deal with

24   the pain. Id. Krpan allegedly delayed providing plaintiff with medical treatment and lagged in

25   ordering corrective surgery despite repeated requests by plaintiff. Id. Plaintiff filed a medical

26   grievance but was denied by defendant Malakkla on October 18, 2017. Id.
27   ///

28   ///
                                                        2
 1                  On November 1, 2017, plaintiff had an orthopedic consultation, and the health care

 2   provider recommended left total knee replacement. See ECF No. 1, pg. 35. On December 2, 2017,

 3   plaintiff had a follow-up primary care provider encounter with Krpan regarding the consultation.

 4   Id. Krpan “noted” the orthopedic consultation’s recommendation, but plaintiff allegedly refused

 5   surgery and instead requested a knee brace. Id. However, plaintiff denies making such a refusal

 6   and claims to have never been offered surgery. See ECF No. 1, pg. 4. After further requests for

 7   medical assistance, his grievance was once again denied on March 2, 2018. Id. Also, on May 7,

 8   2018, plaintiff was noted as being able to ambulate with a walker, was in “no acute distress,” and

 9   his “activities of daily living were not limited.” See ECF No. 1, pg. 35. Since then, plaintiff has

10   had to endure “…extreme pain and suffering….” See ECF No. 1, pg. 4. Plaintiff alleges this

11   conduct constitutes a violation of his 8th Amendment rights.

12

13                                     II. STANDARD OF REVIEW

14                  In considering a motion to dismiss, the court must accept all allegations of material

15   fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The court must

16   also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

17   416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740

18   (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All ambiguities or

19   doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411,

20   421 (1969). However, legally conclusory statements, not supported by actual factual allegations,
21   need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009). In addition, pro se

22   pleadings are held to a less stringent standard than those drafted by lawyers. See Haines v.

23   Kerner, 404 U.S. 519, 520 (1972).

24                  Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

25   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair

26   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,
27   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order

28   to survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain
                                                        3
 1   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

 2   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

 3   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

 4   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

 5   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 6   Iqbal, 129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but

 7   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

 8   Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

 9   defendant’s liability, it ‘stops short of the line between possibility and plausibility for entitlement

10   to relief.” Id. (quoting Twombly, 550 U.S. at 557).

11                  In deciding a Rule 12(b)(6) motion, the court generally may not consider materials

12   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

13   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The court may, however, consider: (1)

14   documents whose contents are alleged in or attached to the complaint and whose authenticity no

15   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,

16   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

17   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

18   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

19   1994).

20                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no
21   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

22   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         4
 1                                            III. DISCUSSION

 2                  The treatment a prisoner receives in prison and the conditions under which the

 3   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

 4   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

 5   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

 6   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

 7   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

 8   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

 9   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

10   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

11   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

12   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

13   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

14   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

15   official must have a “sufficiently culpable mind.” See id.

16                  Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

17   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

18   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

19   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), abrogated on other grounds by

20   Sandin v. Conner, 515 U.S. 472 (1995). An injury or illness is sufficiently serious if the failure to
21   treat a prisoner’s condition could result in further significant injury or the “. . . unnecessary and

22   wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled

23   on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc); see

24   also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating seriousness

25   are: (1) whether a reasonable doctor would think that the condition is worthy of comment; (2)

26   whether the condition significantly impacts the prisoner’s daily activities; and (3) whether the
27   condition is chronic and accompanied by substantial pain. See Lopez v. Smith, 203 F.3d 1122,

28   1131-32 (9th Cir. 2000) (en banc).
                                                         5
 1                  The requirement of deliberate indifference is less stringent in medical needs cases

 2   than in other Eighth Amendment contexts because the responsibility to provide inmates with

 3   medical care does not generally conflict with competing penological concerns. See McGuckin,

 4   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

 5   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

 6   1989). The complete denial of medical attention may constitute deliberate indifference. See

 7   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

 8   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

 9   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

10   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

11                  Negligence in diagnosing or treating a medical condition does not, however, give

12   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

13   difference of opinion between the prisoner and medical providers concerning the appropriate

14   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

15   90 F.3d 330, 332 (9th Cir. 1996).

16          A.      Request for Special Mattress (Claim I)

17                  1.      Defendants N. Malakkla and A. Adams

18                  Here, as to defendants Malakkla and Adams, plaintiff has failed to allege facts which

19   establish an 8th Amendment claim regarding the request for a pain-reducing mattress.

20                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual
21   connection or link between the actions of the named defendants and the alleged deprivations. See

22   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

23   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

24   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

25   an act which he is legally required to do that causes the deprivation of which complaint is made.”

26   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations
27   concerning the involvement of official personnel in civil rights violations are not sufficient. See

28   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth
                                                        6
 1   specific facts as to each individual defendant’s causal role in the alleged constitutional

 2   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

 3                  Plaintiff’s complaint fails to articulate how Malakkla or Adams personally

 4   participated in the denial of his special-mattress request. Malakkla is only specifically referenced

 5   in regard to plaintiff’s knee surgery request, not his mattress request, and Adams is not personally

 6   referenced at all. Even with the most generous of inferences given to plaintiff’s complaint, the

 7   only causal connection between the denial of his mattress and these named defendants is

 8   plaintiff’s statement that “[a]ll supervisory doctors at CHCF. [sic] bear some responsibility in

 9   this.” ECF. 1, pg. 3. This is at best a conclusory allegation that does not identify each individual

10   defendant’s causal role in the alleged constitutional deprivation.

11                  2.      Defendant K. Kaur

12                  Here, as to defendant Kaur, plaintiff has failed to allege facts which establish an

13   8th Amendment claim regarding the request for a pain-reducing mattress.

14                  Plaintiff’s complaint properly alleges that he is at risk of suffering from a serious

15   medical condition. Plaintiff claims that, as a result of being denied the pain-reducing mattress, he

16   is “unable to get adequate sleep” which may reduce his “constant pain and suffering.” See ECF.

17   No. 1, pg. 3. Severe and chronic pain is a sufficiently serious medical condition which may

18   establish an 8th Amendment claim, (see Lopez, 203 F.3d at 1131-32). However, even assuming

19   arguendo that plaintiff’s medical condition is sufficiently serious, he has not set forth facts which

20   plausibly establish that Kaur acted unnecessarily and wantonly for the purpose of inflicting harm.
21   Under a theory of deliberate indifference, “…the official must both be aware of facts from which

22   the inference could be drawn that a substantial risk of serious harm exists, and he must also draw

23   the inference.” Farmer at 837. Here, plaintiff’s factual allegations, construed in the most generous

24   light, do not propose that Kaur knew that plaintiff was in risk of serious injury or illness when he

25   denied plaintiff the pain-reducing mattress. Plaintiff’s complaint shows that his medical requests

26   were reviewed, but ultimately denied because he did not meet the necessary medical criteria. See
27   ECF. No. 1, pg. 19.

28   ///
                                                        7
 1                  Plaintiff feels differently and argues that he should receive a pain-reducing

 2   mattress because he was previously authorized one. See ECF No.1, pgs. 18, 25. However, such a

 3   disagreement is ultimately a difference of opinion and does not support a plausible 8th

 4   Amendment claim. See Stamper v. Blackwell (E.D. Cal., Apr. 8, 2011, No. 1:10-CV-00155-SKO

 5   PC) 2011 WL 1344588, at 3 (demonstrating that the denial of specialized bedding which was

 6   previously authorized by a different official, does not, by itself, support a plausible 8th

 7   Amendment claim). This finding does not suggest that plaintiff’s complaint is devoid of factual

 8   allegations of misconduct. Plaintiff alleges that Kaur was on notice that he suffered from pain and

 9   that Kaur was aware that a previous physician had thought it appropriate for plaintiff be given a

10   special mattress as an accommodation. See ECF No.1, pg. 18. From this, it may be plausible to

11   claim that Kaur failed to act in a reasonable manner by denying his request. However, this alleged

12   failure to act in the face of plaintiff’s pain at most gives rise to a claim of negligence. While this

13   may be sufficient to allege common law medical malpractice, it does not establish an 8th

14   Amendment claim. Therefore, plaintiff has failed to state a valid claim against defendant Kaur.

15                  3.      Defendant Krpan

16                  In his opposition to defendants’ motion, plaintiff concedes that defendant Krpan

17   should be dismissed from Claim I. See ECF No. 16, pg. 2, lines 18-20.

18          B.      Request for Knee Surgery (Claim II)

19                  1.      Defendant A. Adams

20                  Under the standards outlined above, plaintiff has failed to establish a causal
21   connection between defendant Adams’ conduct and an alleged constitutional deprivation.

22   Plaintiff’s complaint is devoid of particular factual allegations aimed at Adams. Adams is only

23   referenced in the complaint in his identification as a defendant and as Chief Medical Executive at

24   California Health Care Facility. See ECF No. 1, pg. 2. There is no mention of what, if anything,

25   defendant did or did not do in relation to plaintiff’s delayed knee surgery. Without more facts, the

26   Court cannot conduct any meaningful analysis as to Adams’ causal role in the alleged
27   constitutional deprivation. Therefore, plaintiff has failed to state a cognizable claim against A.

28   Adams.
                                                         8
 1                  2.      Defendant J. Krpan

 2                  Plaintiff has stated a cognizable claim of deliberate indifference against defendant

 3   Krpan regarding the deprivation of knee surgery.

 4                  In defendant’s motion to dismiss, there is a comparison to Merrit v. Cate (2012).

 5   See ECF No. 13-1, pgs. 7-8 (referencing Merritt v. Cate, No. 1:11-CV-00887-GBC PC, 2012 WL

 6   1413882 (E.D. Cal. Apr. 23, 2012). In that case an independent orthopedic surgeon recommended

 7   surgery to repair the torn meniscus of a prison inmate, but the inmate’s primary care physician

 8   determined that surgery was not medically necessary, and opted instead for physical therapy,

 9   Ibuprofen, and self-directed exercises. Id. During screening, the court found that the

10   inmate failed to state a claim because the inmate’s claim was a mere difference of opinion. Id.

11   (citing Merritt v. Cate, citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

12                  Defendant argues that, like that case, Krpan here determined that knee surgery was

13   not necessary, finding that plaintiff could get by with a walker and knee brace, that he was not in

14   distress, and that his activities of daily living were not impacted. ECF No.13-1, pg. 8 (citing ECF

15   No. 1, pg. 35). However, this comparison does not consider the full context of plaintiff’s

16   complaint. Unlike the physician in Merrit, Krpan’s proposed difference of opinion was made on

17   May 7, 2018, roughly six moths after an outpatient orthopedic consultation recommended

18   complete knee replacement surgery. See ECF No.1, pg. 35. In that six-month period, there is no

19   record of Krpan dismissing the recommendation or disagreeing with it. On the contrary, the

20   complaint’s allegations, coupled with the attached documents, allow a reasonable inference that
21   Krpan agreed with the recommendation.

22                  Prior to the recommendation for surgery, Krpan ordered MRI scans of plaintiff’s

23   left knee, noted it as being in sub-par condition, and was aware of patient’s outside orthopedic

24   consultation. See ECF No.1, pgs. 13-14. Krpan was informed of the orthopedic recommendation

25   of total knee replacement surgery and “noted it.” See ECF No.1, pg. 35. It is not clear from the

26   relevant document whether “noted it” means that Krpan agreed with the recommendation.
27   However, given that all ambiguities at this stage must be resolved in the plaintiff’s favor, coupled

28   with the liberal interpretation allowed in the analysis of the pleadings of pro se litigants, it can
                                                         9
 1   logically be inferred that, at the time, Krpan did agree with the recommendation.

 2                    After Krpan “noted” the recommendation, it was alleged that plaintiff “did not

 3   want to proceed with surgery but requested a knee brace.” See ECF No. 1, pg. 25. This may

 4   suggest that plaintiff had the option to accept the recommended surgery with Krpan’s, at least

 5   tacit, approval. Also, plaintiff’s denial letter for further knee-based treatment at the highest

 6   administrative level states that his issues were discussed in December, 20171 and that he “elected

 7   to have a knee brace in lieu of surgery.” See ECF No. 1, pg. 42. Again, this may plausibly

 8   demonstrate that plaintiff needed surgery and that the surgery would have been made available to

 9   him if accepted during his interaction with Krpan. Despite this, plaintiff was never scheduled for

10   surgery, allegedly because he elected to forgo surgery in favor of a knee brace. However, plaintiff

11   adamantly denies this refusal and argues that he was never offered surgery. See ECF No. 1, pgs.

12   37, 41. At this stage of litigation, these assertions must be taken as true. See Erickson, 551 U.S. at

13   93-94.

14                    Therefore, from plaintiff’s pleadings, it can plausibly be inferred that (1) plaintiff

15   was suffering from chronic and severe pain in his left knee; (2) Krpan, as his primary care

16   provider was made aware of this condition; (3) Krpan found it medically necessary to conduct

17   MRI examinations and, if not ordered, at least acquiesced to orthopedic consultations; (4) those

18   orthopedic consultations recommended a complete replacement surgery for the plaintiff’s left

19   knee; (5) Krpan concurred with this recommendation for at least six months; (6) despite this

20   concurrence, ordered no such surgery; and (7) as a result of this denial, plaintiff continued to
21   suffer chronic pain in his knee. While future discovery may dispel these inferences, at this early

22   stage of litigation, the alleged facts must be construed in a light most favorable to the plaintiff.

23   See Scheuer, 416 U.S. at 236. Thus, plaintiff has sufficiently asserted an 8th Amendment claim of

24   deliberate indifference against defendant Krpan regarding this issue.

25   ///

26
              1
                        The document states, “Records indicate your issues were discussed and on December 12, 2017, you
27   elected to have a knee brace in lieu of surgery.” ECF No. 1, pg. 42. It is not clear whether this date was a clerical
     error and the letter meant to refer to the discussion with Krpan on December 2, 2017, or whether “December 12,
28   2017” refers to a separate discussion. Regardless, the substantive analysis is unaffected.
                                                               10
 1                  3.      Defendant N. Malakkla

 2                  Plaintiff has failed to state a valid claim against defendant Malakkla. Plaintiff

 3   alleges that Malakkla denied his medical grievance on March 2, 2018 and that he “endure[d]

 4   extreme pain and suffering due to the inaction and deliberate indifference expressed by the

 5   medical staff….” See ECF No. 1, pg. 4. As discussed above in section (III)(1)(B), it is not enough

 6   for a plaintiff to allege facts from which a substantial risk of serious harm could be inferred; that

 7   inference must be alleged to have been made by the defendant. See Farmer, 511 U.S. at 837.

 8   Except for these two statements, one of which is simply a conclusory recitation of the law,

 9   plaintiff puts forth no other facts from which it could plausibly be asserted that Malakkla deprived

10   plaintiff of his constitutional rights. Therefore, plaintiff has failed to assert an 8th Amendment

11   claim against defendant Malakkla.

12                  4.      Defendant Kaur

13                  In his opposition to defendants’ motion, plaintiff concedes that defendant Kaur

14   should be dismissed from Claim II. See ECF No. 16, pg. 2, lines 21-22.

15

16                                           IV. CONCLUSION

17                  Based on the foregoing, the undersigned recommends that:

18                  1.      Defendants’ motion to dismiss (ECF No. 13) be granted in part and denied

19   in part;

20                  2.      Defendants’ motion be denied as to plaintiff’s 8th Amendment claim
21   against defendant J. Krpan regarding the request for knee surgery;

22                  3.      Defendants’ motion to dismiss be granted as to all other claims and

23   defendants;

24                  4.      Plaintiff be granted leave to file a first amended complaint, if he so wishes;

25   and

26   ///
27   ///

28   ///
                                                        11
 1                  5.      If no first amended complaint is filed within the time permitted by the

 2   court, the action proceed on plaintiff’s original complaint against defendant Krpan only on

 3   plaintiff’s claim regarding the request for knee surgery.

 4                  These findings and recommendations are submitted to the United States District

 5   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 6   after being served with these findings and recommendations, any party may file written objections

 7   with the court. Responses to objections shall be filed within 14 days after service of objections.

 8   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 9   Ylst, 951 F.2d 1153 (9th Cir. 1991).

10

11

12   Dated: October 16, 2019
                                                         ____________________________________
13                                                       DENNIS M. COTA
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       12
